NOTE:   This order is nonprecedential.

  Wniteb ~tate5 qcourt of §ppeaI5
      for tbe jfeberaI qcircuit

  NOVO NORDISK AlS AND NOVO NORDISK INC.,
                  Plaintiffs-Appellants,
                            v.
  CARACO PHARMACEUTICAL LABORATORIES,
 LTD. AND SUN PHARMACEUTICAL INDUSTRIES,
                   LTD.,
                  Defendants-Appellees.


                        2011-1223


   Appeal from the United States District Court for the
Eastern District of Michigan in case no. 05-CV-40188,
Judge Avern Cohn.




  NOVO NORDISK INC. AND NOVO NORDISK AlS,
                  Plaintiffs-Appellants,
                            v.
         PADDOCK LABORATORIES, INC.,
                   Defendant-Appellee.
NOVO NORDISK V. PADDOCK LABS                                   2


                        2012-1031


   Appeal from the United States District Court for the
District of Minnesota in case no. 10-CV-2199, Judge
Donovan W. Frank.


                      ON MOTION


                        ORDER
   Novo Nordisk et al. submit responses and motions
concerning how these cases should proceed.
     Upon consideration thereof,
     IT Is ORDERED THAT:

    (1) The motions are granted to the extent that the
stays of the briefing schedules are lifted in the two above-
captioned appeals. The appellant's opening brief in each
appeal is due within 40 days of the date of filing of this
order.
    (2) Appeal 2011-1223 and 2012-1031 will be treated
as companion cases, i.e., they will be argued consecutively
before the same merits panel.
                                    FOR THE COURT
     AUG 15 2012                    /s/ Jan Horbaly
        Date                        Jan Horbaly
                                    Clerk
cc: Daniel G. Brown, Esq.
    James F. Hurst, Esq.
    Mark A. Perry, Esq.
s8
                                             u.s.   eoUJt~~PEAlS FOR
                                                THE FEDERAL CIRCUIT
                                                     AUG 15 201l
                                                       JAN HORBALY
                                                          CLERK